681 S.E.2d 787 (2009)
STATE
v.
Timothy Lionell WHITE.
No. 4A01-2.
Supreme Court of North Carolina.
September 4, 2009.
Barry McNeill, Special Deputy Attorney General, for State of NC.
Lisa Miles, Mark Kleinschmidt, for White.
The following order has been entered on the motion filed on the 4th of September 2009 by State of NC for Extension of Time to File Response to Petition for Writ of Certiorari:
"Motion Allowed. State of NC shall have up to and including the 18th of September to file and serve his Response to Petition for Writ of Certiorari with this Court. By order of the Court in conference this the 4th of September 2009."